Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/032,856, filed 9/25/2020.
Claims 1-19 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is being considered by the examiner.  Foreign citation 1 has not been submitted and therefore has been lined thru.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 3, “driving head” should be “a driving head”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-3, 5 and 11-14, line 2, “the partial springs” has no antecedent basis since “one of more … partial springs” was set forth in claims 1 and 10.   By changing the phrase to “the one or more partial spring” the rejection would be overcome.
In claim 4, line 1, “the partial springs” has no antecedent basis since “one of more … partial springs” was set forth in claim 1.  By changing the phrase to “the one or more partial spring” the rejection would be overcome.
In claim 4, lines 1-2, “the correspondingly assembly components” has no antecedent basis.
In claim 5, the metes and bounds of the claim are not clear since “one or more … springs is set forth in claim 1, however claim 5 requires at least two springs to be connected.
In claim 8, line 2, “the partial spring” has no antecedent basis since “one of more … partial springs” was set forth in claim 1.  By changing the phrase to “the one or more partial spring” the rejection would be overcome.
Claims 9 and 18 set forth a positive limitation between the claimed driving head and the functionally claimed winding shaft.  The metes and bounds of the claim are not 
In claim 10, lines 5-6 and claim 19, lines 6-7, it is not clear how a number of springs is from the springs when the partial springs can be one, and therefore the metes and bounds of the claim are not clear.  
In claim 17, line 2, “the grooved shaft” has no antecedent basis. 
In claim 18, line 2, “the fastening piece” has no antecedent basis. 
In claim 18, line 4, “the at least one partial” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohlen(U.S. Pat. Appl. Publ. 2014/0360684; cited on PTO 892).

a spring(135A, 135B, see Fig. 5) for generating a spring tension, wherein the spring is configured such that the curtain remains self-retaining in each unwound position, 
the spring has a plurality of modularly prefabricated disc springs(135A, 135B, see Fig. 5; "prefabricated" is understood here to mean that for a roller blind of a specific design, specific springs of the appropriate size and appropriate spring properties can be selected).
Regarding claim 5, Bohlen discloses the roller blind in accordance with claim 1, further comprising a coupling piece(see Fig. 4) for coupling to the partial springs, which has coupling projections configured and arranged radially and/or axially, offset in relation to one another.
Regarding claims 6 and 15, Bohlen discloses the roller blind in accordance with claims 1 and 10, further comprising at least one fastening device(105) configured to interact with a wall bracket(103); a setting device(the rotations of the spring are considered the device, see para. [0026]) associated with the piece(the piece is used with the spring and is therefore considered “associated”), the device being configured for setting a pretension in the spring(see paras. [0026]), wherein the setting is carried out such that locking is possible several times(the rotation allows for pretension and the curtain is self-retaining and is therefore considered to lock in several positions meeting the functional claim limitation).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen.
Regarding claims 2-4, and 11-13, Bohlen discloses the roller blind/process of claims 1 and 10, wherein the specific of the spring are chosne thru Protocol(see para. [0082]) but lacks the specifics of the spring.
The specific spring chosen and the size and color thereof is chosen thru given no criticality in the specification(see paras. [0011]- [0012])
Therefore, the specific parameters of the spring are considered elements specifically chosen by the skilled artisan given the intended use of the blind.
The use of color coding elements for ease of selection of use are considered well known in the art.

Regarding claim 14, Bohlen discloses the process of claim 10, but lacks the use of a washer with the coupling piece.
The specification lends no criticality to the user of a washer with the coupling piece.
The use of washers is well known in the art to aid in the connection of elements.
Therefore, the specific use of a washer with the coupling piece is considered a feature well within the purview of a skilled artisan to have used given the intended use of the blind to aid in ease of use of the blind.

 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/